 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11   LEON HENDERSON II,                     )   NO. CV 17-5008-CJC (AS)
                                            )
12                     Plaintiff,           )   ORDER ACCEPTING FINDINGS,
                                            )
13             v.                           )   CONCLUSIONS AND RECOMMENDATIONS
                                            )
14   MOORE, et. al.,                        )   OF UNITED STATES MAGISTRATE
                                            )
15                                          )   JUDGE
                       Defendants.          )
16                                          )
17
18        Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Fourth Amended Complaint, all of the records herein, and the Report and
20   Recommendation     of    United   States   Magistrate   Judge,   to   which   no
21   objections were filed.       Accordingly, the Court accepts the findings,
22   conclusions and    recommendations of the Magistrate Judge.
23
24        IT IS ORDERED that Judgment shall be entered dismissing this
25   action with prejudice.
26
27
28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order
 2   and the Judgment herein on Plaintiff at his current address of record.
 3
 4        LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6        DATED: November 26, 2018.
 7
 8
 9
                                            CORMAC J. CARNEY
10                                    UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         2
